ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Firewatch Contracting of Florida, LLC       )      ASBCA Nos. 61168, 61455, 61653
                                            )                 61654,61734
                                            )
Under Contract No. N69450-16-D-0604         )

APPEARANCE FOR THE APPELLANT:                      Sarah C. Reida. Esq.
                                                    Legal Meets Practical. LLC
                                                    Naperville. IL

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Henry D. Karp, Esq.
                                                    Senior Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: March 7, 2019


                                                ~~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61168, 61455, 61653, 61654,
61734, Appeals of Firewatch Contracting of Florida, LLC, rendered in conformance with
the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals